t c summary opinion united_states tax_court lily hilda soltani-amadi and bahman justin amadi petitioners v commissioner of internal revenue respondent docket no 2090-18s filed date lily hilda soltani-amadi and bahman justin amadi pro sese monica e koch for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case for respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners received but failed to report taxable_income in the form of a distribution from a sec_401 retirement_plan and if so whether petitioners are liable for the additional tax under sec_72 for an early distribution from that plan background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of new york when the petition was filed with the court petitioners are husband and wife in the taxable_year in issue they were both under years of age unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure during petitioner lily hilda soltani-amadi worked for the state of new york by virtue of her employment ms soltani-amadi participated in a sec_401 retirement_plan established by the state for the exclusive benefit of its employees or their beneficiaries the plan was both a qualified_plan within the meaning of sec_401 and exempt from income_tax under sec_501 in petitioners entered into a contract to purchase their first home in order to help finance the downpayment for its purchase ms soltani-amadi requested a distribution from her sec_401 retirement_plan and pursuant to her request received a distribution of dollar_figure which was used for the intended purpose the purchase was consummated and petitioners acquired the home petitioners filed a joint income_tax return for on their return they did not include in income the distribution from ms soltani-amadi’s sec_401 retirement_plan nor did they treat the distribution as an early distribution from a retirement_plan or report additional tax pursuant to sec_72 respondent examined petitioners’ return and ultimately issued a notice_of_deficiency the deficiency was attributable to the dollar_figure distribution from ms soltani-amadi’ sec_401 plan and a additional tax on the distribution pursuant to sec_72 petitioners responded to the notice_of_deficiency by timely filing a petition with the court disputing the determined deficiency in paragraph of the petition petitioners pleaded as follows i lily amadi had to cash_out my retirement money because we fell short for down payment of our house i contacted a representative and asked them about cashing out early and he said since we are first time home buyers we won’t be paying full penalty i knew that we had to pay some tax on it but not this much we found our dream house and we put all our savings into purchasing a house for our family we were waiting for a letter from irs but not expecting to be fined so much and other fees on top of that the money that i had to cash_out went to purchasing a house that we are paying very high taxes for i wouldn’t use my retirement money if i could i used it toward something that we needed for our growing family we wanted to get a house after years of apartment living i don’t think we should pay tax on top of what we are paying since we are paying taxes on our house petitioners went on to make the following points in paragraph of the petition penalties and fees are too high we spent the money purchasing our very first house our house is a form of retirement money the money went towards our house which is like a saving for us when we get old we just need a break we have worked very hard and put ourselves through school we could use a break a presumption of correctness and burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however in an unreported income case the commissioner is obliged to introduce at least a minimal evidentiary foundation before the presumption of correctness will attach see eg 100_f3d_1308 7th cir aff’g tcmemo_1995_243 596_f2d_358 9th cir rev’g 67_tc_672 rivas v commissioner tcmemo_2016_158 at such an evidentiary foundation exists in the present case as the record clearly demonstrates that ms soltani-amadi was employed by the state of new york in participated in a sec_401 retirement_plan and pursuant to her request received a distribution of dollar_figure from the plan in that year consequently the presumption of correctness attaches to respondent’s income determination in addition sec_7491 may serve to place the burden_of_proof on the commissioner as to any factual issue relevant to ascertaining the taxpayer’s liability if the taxpayer introduces credible_evidence with respect to that issue and satisfies certain other requirements however although petitioners’ testimony was credible sec_7491 does not apply because there is no dispute between the parties regarding any factual issue in other words the issues presented by this case are purely legal b taxability of sec_401 distributions gross_income includes all ‘accessions to wealth clearly realized and over which the taxpayers have complete dominion ’ 366_us_213 quoting 348_us_426 see sec_61 gross_income includes but is not limited to items such as compensation annuities income from life_insurance and endowment contracts and pensions sec_61 sec_402 addresses the taxability of amounts distributed by an employees’ trust subsection a of that section provides generally that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities the sec_401 retirement_plan in which ms soltani-amadi participated was a qualified_plan under sec_401 and exempt from income_tax under sec_501 thereby making the amount actually as applicable to the present case the employees’ trust forms part of the sec_401 retirement_plan established by the state of new york for the benefit of its employees such as ms soltani-amadi or their beneficiaries see sec_401 k see also boris i bittker lawrence lokken federal taxation of income estates and gifts para dollar_figure tax exemption of qualified trusts westlaw distributed to ms soltani-amadi in ie dollar_figure taxable to her for that year pursuant to sec_72 see sec_402 as a general_rule a distribution from a sec_401 retirement_plan is fully taxable pursuant to sec_72 because the participant’s contributions to the plan are made with pre-tax dollars weaver-adams v commissioner tcmemo_2014_73 at see sec_1_401_k_-1 income_tax regs accordingly the dollar_figure distribution that ms soltani-amadai received from her sec_401 retirement_plan is includible in income in its entirety see robertson v commissioner tcmemo_2014_143 at aff’d per curiam 619_fedappx_261 4th cir see also weaver-adams v commissioner at petitioners should understand that it is the employees’ trust ie the entity that is exempt from income_tax under sec_501 and not the beneficiaries of the employees’ trust ie the participating employees rather as discussed in the text above the taxability of the beneficiaries is addressed by sec_402 sec_72 provides generally that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract unless otherwise provided but see sec_72 providing an exclusion_from_gross_income but limiting it to the taxpayer’s investment_in_the_contract if any amount is not received as an annuity but is nevertheless received under an annuity endowment or life_insurance_contract sec_72 provides generally that such an amount if received before the annuity_starting_date is includible in gross_income except to the extent allocable to the taxpayer’s investment_in_the_contract sec_72 as stated a participant in a sec_401 retirement_plan generally has no investment_in_the_contract because the participant’s contributions to the plan are made with pre-tax dollars petitioners do not dispute that ms soltani-amadi received a distribution of dollar_figure in from her sec_401 retirement_plan further petitioners acknowledged in their petition and at trial that they knew they had to pay some tax on the distribution although they did not report any part of the distribution on their return nevertheless petitioners request relief contending that they had been informed that there would be little to no tax when they cash ed out but they would have to present their case regardless of the advice received the law is clear--the distribution ms soltani-amadi received in from her sec_401 retirement_plan is taxable and must be included in its entirety in petitioners’ taxable_income for sec_402 sec_72 e c sec_72 we turn now to the principal issue in this case namely whether petitioners are liable for the additional tax under sec_72 on the dollar_figure distribution ms soltani-amadi received from her sec_401 retirement_plan sec_72 imposes a additional tax on an early distribution from a qualified_retirement_plan a qualified_retirement_plan which is defined in sec_4974 includes an individual_retirement_account described in sec_408 and an individual_retirement_annuity described in sec_408 see sec_4974 and as well as a plan described in sec_401 which includes a_trust exempt from tax under sec_501 see sec_4974 thus the sec_401 retirement_plan established by the state of new york for the benefit of its employees such as ms soltani-amadi constitutes a qualified_retirement_plan distributions from which are potentially subject_to the imposition of tax pursuant to sec_72 sec_72 excepts from the additional tax certain distributions among them are distributions made to an employee after separation_from_service after attaining the age of sec_72 distributions from individual retirement plans for certain higher education expenses sec_72 and distributions from individual retirement plans for first home purchases sec_72 petitioners contend that the distribution ms soltani-amadi received from her sec_401 retirement_plan is excepted from the additional tax because they used it to help finance the purchase of their first home see sec_72 respondent readily admits that the distribution was used for that purpose but contends that petitioners do not qualify for the exception for a highly technical reason namely because the distribution was from a sec_401 retirement_plan as opposed to an individual_retirement_account or individual_retirement_annuity to resolve the parties’ dispute the court begins with a bit of history congress enacted sec_72 to discourage individuals from taking premature distributions from qualified_retirement_plans see 106_tc_337 s rept no pincite supp c b premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening dwyer v commissioner t c pincite accordingly sec_72 was enacted to impose an additional tax of on the portion of a distribution from a qualified_retirement_plan that is includible in gross_income unless the distribution is specifically excepted from the tax h_r conf rept no pincite 1974_3_cb_415 notably for purposes of the additional tax a qualified_retirement_plan includes both a sec_401 retirement_plan and an individual_retirement_account or individual_retirement_annuity see sec_401 k a and b c as part of the taxpayer_relief_act_of_1997 publaw_105_34 secs stat pincite congress enacted two additional exceptions to the additional tax distributions for higher education expenses and distributions for first home purchases sec_72 and f of paramount importance is the fact that these two exceptions are available only if the distribution for the specified purpose comes from an individual_retirement_plan as defined and discussed below to decide whether petitioners qualify for the first home purchase exception to the additional tax the statute itself must first be consulted pertinent parts of which read as follows sec_72 10-percent additional tax on early distributions -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions -- p aragraph shall not apply to any of the following distributions f distributions from certain plans for first home purchases --distributions to an individual from an individual_retirement_plan which are qualified first-time_homebuyer distributions emphasis added the court’s role in a case such as the present one is to interpret the language of the statute enacted by congress 534_us_438 as the supreme court stated in yet another case c ourts must presume that a legislature says in a statute what it means and means in a statute what it says there 503_us_249 and as this court has stated when construing a statute ‘ i t is our duty to give effect if possible to every clause and word ’ so as to avoid rendering any part of the statute meaningless surplusage w 17th st llc v commissioner 147_tc_557 quoting 348_us_528 citing marbury v madison u s cranch enunciating anti-surplusage canon of construction with the foregoing principles in mind we turn to sec_72 and begin with its title distributions from certain plans for first home purchases although statutory titles and section headings do not define a statute’s meaning and are not generally relied on at the expense of the statutory text itself such titles and headings ‘are tools available for the resolution of a doubt’ about the meaning of a statute 523_us_224 quoting bhd of r r trainmen v balt ohio r r co 331_us_519 see 752_f3d_60 1st cir see also 138_tc_18 ndollar_figure cf sec_7806 the use of the adjective certain in the title of sec_72 f -- distributions from certain plans for first home purchases --suggests that the subparagraph excepts from the additional tax distributions from some but not all qualified_retirement_plans but neither the title of sec_72 nor the text of the section itself tells us which individual retirement plans come within the scope of the exception and which do not moving on to the section itself it is clear that the exception applies only to distributions from individual retirement plans the term individual_retirement_plan is not defined in sec_72 however sec_7701 provides a definition that is generally applicable throughout title_26 ie the internal_revenue_code that section provides that the term individual_retirement_plan means a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 the definitions describing those types of accounts in sec_408 and b apply only to individual_retirement_accounts and annuities collectively iras and not to other types of retirement plans such as sec_401 retirement plans see uscinski v commissioner tcmemo_2005_124 as has already been discussed sec_72 serves to impose the additional tax on qualified_retirement_plans as defined in sec_4974 and such plans include both sec_401 retirement plans and iras in stark contrast the first home purchaser exception in sec_72 applies only to an individual_retirement_plan a term which as just discussed includes only iras and also as just discussed an ira is not a sec_401 retirement_plan uscinski v commissioner tcmemo_2005_124 in light of the above discussion there is no need to resort to legislative_history to ascertain the meaning of the statute but even if the court were to do so legislative_history supports the conclusion that the first home purchase exception applies only to distributions from iras because when sec_72 was enacted mention was made only of iras as coming within the exception afforded by that section see generally h_r rept no pincite- 1997_4_cb_319 in sum ms soltani-amadi received a distribution from a type of retirement_plan that is not excepted from the additional tax imposed by sec_72 the court is therefore constrained to sustain respondent’s determination that petitioners are liable for the additional tax in closing congress chose to grant relief under sec_72 for distributions from iras but not for distributions from other qualified_plans such as a sec_401 retirement_plan although the court found petitioners to be sincere credible and earnest the fact remains that the court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 thus the court is constrained by the text of the statute and may not act contrary to it to reflect the foregoing decision will be entered for respondent
